686 S.E.2d 675 (2009)
Clayton Lee PROCTOR, Jr., on behalf of himself and all others similarly situated
v.
LOCAL GOVERNMENT EMPLOYEES' RETIREMENT SYSTEM, a corporation; Board of Trustees of the Local Government Employees' Retirement System, a body politic and corporate; Department of State Treasurer, Retirement Systems Division; Richard H. Moore, Treasurer of the State of North Carolina and Chairman of the Board of Trustees Teachers' and State Employees' Retirement System of North Carolina (in his individual and official capacities); and the State of North Carolina.
No. 193A09.
Supreme Court of North Carolina.
November 5, 2009.
Marvin Schiller, Raleigh, for Proctor.
Robert M. Curran, Special Deputy Attorney General, for Retirement System.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff-Appellant on the 8th of May 2009 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendants, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 5th of November 2009."